Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what does applicant mean by “reversely amplifying/amplified” disclosed in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (5,801,588).
Regarding claim 1, Nishiyama (Figs. 1 and 2) discloses an amplifier for optical communication comprising: a transimpedance control (8) can be read as an automatic gain control method for a burst-mode transimpedance amplifier (photodiode (2/PD) together with amplifier (4/Q1) operable as transimpedance amplifier), a transistor (6/QRF) being connected in parallel at either end of a feedback resistor (RF) of a transimpedance amplifier, 
Regarding claim 2, Nishiyama (Figs. 1 and 2) discloses an amplifier for optical communication comprising: a transimpedance control (8) can be read as an automatic gain control method for a burst-mode transimpedance amplifier (photodiode (2/PD) together with amplifier (4/Q1) operable as transimpedance amplifier), a transistor (Q11) can be read as a common-source amplifier, and a transistor (QRF); wherein the transistor is connected in parallel with a feedback resistor (RF) of the transimpedance amplifier, a drain of the transistor is connected to an 20input terminal of the transimpedance amplifier, a source of the transistor is connected to an output terminal (a node between transistor (Q9) and diode (D2)) of the transimpedance amplifier; an input terminal (gate terminal) of the common-source amplifier (Q11) is connected to the output terminal of the transimpedance amplifier, an output terminal (node netween resistors (R2 and R3)) of the common-source amplifier is connected to a gate of the .

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the cited arts do not teach wherein the common-source amplifier includes an NMOS transistor (M2) and a resistor (R1); a gate of the NMOS transistor (M2) serves as the input terminal of the common-source amplifier, a drain of 
Regarding claim 4, the cited arts do not teach wherein the common-source amplifier is a common-source differential amplifier; the 5common-source differential amplifier includes an NMOS transistor (M4), an NMOS transistor (M5), a resistor (R2), a resistor (R3), and a constant current source (I1); wherein a gate of the NMOS transistor (M4) serves as an input terminal of the common-source differential amplifier, a gate of the NMOS transistor 10(M5) is biased at a fixed reference voltage Vref; a drain of the NOMS transistor (M4) serves as an output terminal of the common-source differential amplifier; the resistors (R2) and (R3) are connected between the drains of the NMOS transistor (M4) and the NMOS transistor (M5) and a power supply voltage 15Vdd, respectively, sources of the NMOS transistor (M4) and the NMOS transistor (M5) are connected and grounded through the current source (I1).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843